--------------------------------------------------------------------------------

Evergreen Marketing, Inc.
2035 Westwood Blvd. #210
Los Angeles, CA 90025
(310)470-7788

THIS SERVICE AGREEMENT is entered into on 10/06/09 (herein the "Effective Date")
between Evergreen Marketing, Inc. and Caleco Pharma Corp. for shareholder
awareness services related to Caleco Pharma Corp.(OTCBB: CAEH). Caleco Pharma
Corp. herein may be referred to as “CLIENT.”

A. Evergreen Marketing, Inc. provides consulting and marketing services in
connection with CLIENT’s ongoing business activities.

B. CLIENT employs the services of Evergreen Marketing, Inc. to provide
consulting and marketing services, as defined below, and Evergreen Marketing,
Inc. to provide such services to CLIENT.

NOW, THEREFORE, for the mutual promises, representations, warranties and
covenants contained herein, the parties agree as follows:

AGREEMENT

1. Consulting and Marketing Services. Evergreen Marketing, Inc. shall provide
the following services throughout the term of this Agreement (collectively the
"Consulting and Marketing Services”):

1.1 Corporate consulting and promotion including, but not limited to, e-mail
database distribution and at least two (2) taped Green Baron CEO webcasts
available at www.thegreenbaron.com.

1.2 Evergreen Marketing will conduct the webcast interviews with a senior
director or representative of Caleco Pharma Corp. at a time to be determined
within the next 90 days. The webcast interviews are typically about 10 to 20
minutes in length, and it is preferable that the interviews are conducted with
the CEO, President, Chairman, or founder. Evergreen Marketing will provide a
list of suggested webcast interview questions prior to each interview.

1.3 Evergreen Marketing will furnish the CLIENT or Public Relations
representative associated with CLIENT suggested press releases to announce
details of the webcast. Evergreen Marketing will also alert its opted in members
of The Green Baron Report of the webcast through a separate email and on the
marquee of its website(s).

1.4 Evergreen Marketing plans to introduce Caleco Pharma Corp. (BB: CAEH) to its
members in The Green Baron Report as its 81st Green Baron “Stock Pick” on or
about Tuesday, October 13, 2009 and the stock will be added to its list of
previously fully profiled “Stock Picks” on the home page at TheGreenBaron.com.
The profile report will focus on the positive developments of the Company and
its business plan, and will be emailed to all opt in members in Evergreen
Marketing’s databases.

1

--------------------------------------------------------------------------------

1.5 Evergreen Marketing will update its members on newsworthy developments of
Caleco Pharma Corp. through email distributions to its members and updates in
the marquee on the website for a period that will last at least 90 days from the
date of our initial profile.

1.6 All webcast interviews with CLIENT will also be available on Evergreen
Marketing’s affiliated stock awareness website at www.strictlystocks.com for at
least 180 days.

1.7 Evergreen Marketing will contract independently with a third party to ensure
that accurate positive information is disseminated on financial message boards
for a period no less than two weeks.

1.8 In performing its services under this Agreement, Evergreen Marketing, Inc.
will not make use of spam e-mails or spam faxes or any other improper or
manipulative promotional methods or activities and shall not engage any
subcontractor involved in such activities.

1.9 Evergreen Marketing, Inc. shall not distribute any materials or make any
representations about the Client, its business or prospects other than as set
out in the public filings of the Client without the prior written approval of a
representative of the Client

2. Evergreen Marketing, Inc. may disseminate a corporate profile of CLIENT’s
corporation and operational practices to potential shareholders, the investment
community, including, but not limited to The Green Baron Investors Society
database and The Green Baron Report database.

2.1 For the period commencing upon the date of this agreement report and
continuing for a period of at least 90 days (herein "Consulting Term") from the
release date of email referencing CAEH to its databases and posting on
TheGreenBaron.com website. Evergreen Marketing, Inc. shall render Consulting and
Marketing Services, as directed, verbally or in writing, to CLIENT in connection
with said CLIENT's business.

2.2 During the term of this Agreement Evergreen Marketing, Inc. has no and shall
not assert any ownership interest to the business names or trademarks of CLIENT.

3. Nondisclosure.

3.1 Evergreen Marketing, Inc. covenants and agrees to use any Confidential
Information, as described below, released to Evergreen Marketing, Inc. from
client solely for the purpose of performing its consulting services hereunder.
Evergreen Marketing, Inc. covenants and agrees not to use the Confidential
Information for any competitive purpose or in any manner that may damage Client
and shall protect the disclosed Confidential Information by using the same
degree of care, but no less than a reasonable degree of care, to prevent
unauthorized use, dissemination, or publication as Evergreen Marketing, Inc.
uses to protect its own proprietary confidential information. This covenant not
to disclose Confidential Information shall be effective during and for one (1)
year after the termination of this Agreement.

3.2 "Confidential Information" shall include any information transferred from
Client to Evergreen Marketing, Inc. in connection with its Consulting and
Marketing Services, in written form, in code or electronically including any
information concerning TECHNICAL DATA, PROCESSES and PROCEDURES, DESIGN
SPECIFICATIONS, DATABASE INFRASTRUCTURE, BUSINESS MODELS, MARKET STRATEGIES,
SOFTWARE AND FIRMWARE, TRADE SECRETS OR

2

--------------------------------------------------------------------------------

KNOW-HOW.

3.3 Confidential Information does not include information that:

3.3.1 Evergreen Marketing, Inc. can prove was in its possession at the time of
the disclosure by the disclosing party, or

3.3.2 is currently, or becomes publicly known through no fault of Evergreen
Marketing, Inc., or

3.3.3 is received from a third party without similar restrictions and without
breach of this Agreement, or

3.3.4 is approved for release by written authorization of client subsequent to
this Agreement, or

3.3.5 is independently developed by Evergreen Marketing, Inc. without the use of
any Confidential Information.

4. Compensation. Evergreen Marketing, Inc. shall receive as compensation for its
Consulting and Marketing Services the following:

4.1 It is agreed that Evergreen Marketing, Inc. will receive U.S.$10,000 cash
and 60,000 common shares (the "Shares") of Caleco Pharma Corp. (BB: CAEH) for
services listed in this agreement. All compensation must be received prior to
release of the initial profile to databases. Cash should be wired to the
following account:

U.S. Bank
98 South Galena
Dixon, IL 61021
(815) 288-3315
FBO Account title: Evergreen Marketing, Inc.
Acct. #XXXXXXXXXXXX
Routing # XXXXXXXXX

Restricted shares should be titled Evergreen Marketing, Inc. and express mailed
to:

Evergreen Marketing, Inc.
2035 Westwood Blvd. #210
Los Angeles, CA 90025

4.2 Evergreen Marketing, Inc. Accredited Investor Status

(a) Evergreen Marketing, Inc. acknowledges and agrees that the Shares are being
issued pursuant to an exemption from the registration requirements of the
Securities Act and as such will be restricted shares and will bear the following
legend.

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION D PROMULGATED

3

--------------------------------------------------------------------------------

> UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
> OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.”

(b) Evergreen Marketing, Inc. represents that it is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

(c) Evergreen Marketing, Inc. acknowledges that it has had full opportunity to
review the Client's periodic filings with the SEC and has experience in
investing in speculative securities.

5. Termination. Either party prior to the expiration of the Consulting and
Marketing Term may terminate this Agreement as follows:

5.1 Immediately at anytime so long at it is by mutual written consent of both
parties.

6. Relationship of the Parties. Evergreen Marketing, Inc. shall be an
independent contractor and not an employee or agent of CLIENT or CLIENT’s
Company. Nothing herein contained, or otherwise, shall be deemed to place or is
intended to have the effect of rendering Evergreen Marketing, Inc. in a
relationship with CLIENT or CLIENT’s Company as one other than an independent
contractor, and for no purpose shall CLIENT or CLIENT’s Company and Evergreen
Marketing, Inc. be deemed, respectively, employer and employee. Subject to
consultation with Client, Evergreen Marketing, Inc. shall at all times have full
power and control respecting the mode and details of performing the services
described in this Agreement. It is understood by the parties that no duty on the
part of CLIENT shall arise to pay any sums on behalf of or for the benefit of
Evergreen Marketing, Inc. relating to withholding taxes, unemployment
compensation insurance, disability insurance, Social Security contributions or
any other similar amounts or contributions customarily payable by virtue of an
employment relationship. Evergreen Marketing, Inc. shall be responsible for all
such obligations described in the preceding sentence, shall be responsible for
making any required reports or disclosures to federal, state or local taxing
authorities regarding Evergreen Marketing, Inc's income and expenses and shall
defend, indemnify and save harmless CLIENT from any and all liability arising
from Evergreen Marketing, Inc's failure to make such payments and reports in a
timely and proper fashion.

7. Indemnification. Evergreen Marketing, Inc. and CLIENT for each of themselves
hereby agrees to indemnify and hold harmless each other and each of their
officers, directors, shareholders, agents, representations and employees
("Indemnities") for any suit, claim a, action, obligation or liability affecting
the Indemnities arising from the negligent acts of the other or their agents or
arising from any intellectual property infringement by the other or their agents
in connection with this Agreement.

8. Severability. If any provision of this Consulting and Marketing Agreement is
for any reason unenforceable or void as set forth herein, such provision shall
be deemed modified and severed from the balance of this Agreement to the extent
required to eliminate only such portions or applications as are either
unenforceable or void, but otherwise shall remain in full force and effect.

9. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail,
postage prepaid, to the following address:

4

--------------------------------------------------------------------------------

Evergreen Marketing, Inc.
2035 Westwood Blvd.
#210 Los Angeles, CA 90025

Either party may change the address for giving of notices by notice given
pursuant to this Paragraph. Should a dispute arise that requires litigation or
arbitration, it shall take place in the state of California.

10. Further Assurances. Each party agrees to cooperate with the other, and to
execute and deliver, or cause to be executed and delivered, all such other
instruments and documents, and to take all such other actions as may be
reasonably requested of it from time to time, in order to effectuate the
provisions and purposes of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as October 6, 2009

Caleco Pharma Corp.

Print name: John Boschert         Date. 10/06/09

Authorized Signature: /s/ John Boschert

Title: President

Evergreen Marketing, Inc.

Print name: Matthew Chipman      Date. 10/06/09

Authorized Signature: /s/ Matthew Chipman

Title: VP / Editor in Chief

5

--------------------------------------------------------------------------------